Land, J.
The Police Jury of the Parish of Livingston, in November, 1859, passed an ordinance assessing an annual tax of fifty cents per head on all cattle, horses and mules running at large in the Parish, and belonging to non-residents, or persons residing out of that parish; and provided in the ordinance for the confiscation and sale of all such cattle, and the payment of the proceeds into the Parish Treasury for the use of the parish, on the failure of the owner to pay the tax, or to remove his cattle out of the parish, after teu days’ notice from the Parish Banger.
*204In pursuance of the provisions of this ordinance, the Parish Banger seized and sold at public auction four head ot cattle belonging to the plaintiff, who resided in the adjoining Parish of St. Helena in this State. And the plaintiff has instituted this suit against the Police Jury and P. F. Starns, the purchaser of the cattle, to recover their value, on the ground that the oi-dinance assessing the tax and authorizing the confiscation and sale of her cattle, was illegal, unconstitutional, null and void.
Although the powers vested in the Police Julies of the several Parishes of this State are very general and almost absolute in relation to the police of cattle in their respective parishes, still the extraordinary power to confiscate and sell cattle running at large and belonging to non-resident citizens, has never been delegated to them by the Legislature, even conceding that such a power could be exercised by that body under the Constitution. Nor has the Legislature delegated to the Police Juries in the assessment of taxes on personal and real property, any power or authority to discriminate between citizens and non-residents of the parish, and to tax the property of a non-resident at a higher rate than the property of a citizen of the parish; but, on the contrary, the Police Juries are required, in the exercise of the powers of taxation, to levy an equal and uniform tax on every species of property, and on all trades and professions (in their respective parishes) which have been made the subjects of taxation by the Legislature on behalf of the State. See Revised Statutes, p. 410, sec. 19.
The ordinance in question, in assessing an annual tax of fifty cents per head upon all cattle running at large in the parish, and belonging to non-residents, is an express discrimination in the assessment of the tax between the property of citizens and non-residents of the parish, and is without any warrant or sanction in the statute law of the State, and for the want of any legal authority in the Police Jury to pass it, is absolutely null and void.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower Court, which is in favor of the plaintiff, be affirmed, with costs in both Courts.